Citation Nr: 1753618	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Veteran had a personal hearing before the undersigned Veterans Law Judge.

In July 2015, the Board remanded this claim for additional development.  The development has been completed.  As discussed below, the Board must deny the Veteran's claim.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between bilateral hearing loss and his service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Indeed, in December 2015, the Veteran indicated that he had no additional evidence he wanted considered, and asked that his claim be expedited.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record shows the Veteran's hearing loss is disabling for VA purposes.  See id.

He asserts that he was exposed to traumatic noise while in service, including from rifles, grenades, and howitzers, during boot camp and while attached to an artillery regiment.  He reported that he felt like he lost some hearing after the loud noise, but that it returned.  He separated from service with normal hearing.

Specifically, the results of hearing tests conducted at his induction examination, in May 1967, were: 




HERTZ


Feb. 1967
500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-5(5)
5(10)
LEFT
5(20)
5(15)
0(10)
0(10)
0(5)

The examination notes that the results were recorded in ASA units.  Beginning in roughly January 1967, service departments began to use ISO-ANSI units, which are still in use.  For purposes of comparison, the table above shows the ASA measurements recorded on the May 1967 enlistment examination, with the comparable ISO-ANSI measurements in adjacent parentheses.  At entrance, his hearing was found normal.

At separation, he denied having a history of hearing loss.  His hearing was again tested, and the results were:




HERTZ


May 1969
500
1000
2000
3000
4000
RIGHT
-15(0)
-10(0)
-10(0)
/
0(5)
LEFT
-5(10)
-10(0)
-10(0)
/
0(5)

These results have also been converted from ASA to ISO-ANSI units.  The Veteran's hearing was evaluated as normal at separation.  In addition, his physical profile, summarized on the separation examination report with the acronym "PULHES" notes a "1" for hearing, which is reflective of a high level of fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

The Board finds that his statements regarding exposure to noise are competent and credible.  His hearing during service during and at separation did not meet the criteria for a hearing loss disability.  38 C.F.R. § 3.385.  Nonetheless, although not diagnosed during service, service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran attended a VA examination in September 2015.  The VA examiner reviewed the file and considered the Veteran's statements.  The Board finds the VA examination report to be adequate for adjudication purposes.  The Board notes that the examiner made an error in transposing right ear hearing acuity at separation, listing -5 ASA rather than -15 ASA (0 and 10 in ISO-ANSI units, respectively).  This is only a 10 decibel difference, and each are below 20 decibels, which is considered normal hearing, as per Hensley, supra.  Further, whether -5 or -15 (0 or 10), both of these results are lower than his results in the same ear and same frequency at entrance (which showed 0 ASA, 15 ISO-ANSI); that is, he actually showed some improvement at separation.  As there is nothing to suggest that this error had any significant effect on the examiner's opinion, and the Veteran has not so argued, the Board finds that a remand for clarification is unnecessary and would likely result in nothing more than further delay.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

The VA examiner opined against a relationship to service.  He noted that the Veteran was exposed to traumatic noise while in service, as described above.  He also noted noise exposure from the Veteran's occupation as an auto mechanic (running motors, compressors, and air tools) and from his recreational motorcycle riding, during which the Veteran wears a half-helmet.  He noted that the STRs showed normal hearing at entrance and at separation.  He noted that during service there was no significant threshold shift, which is defined as a 15 decibel or more increase in any frequency from 500 to 4000 Hertz.  He opined that "current science indicates that 'understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely,'" citing to findings by the Institute of Medicine (IOM).  He indicated that he had read and considered the medical literature cited in the Board's July 2015 remand, but was not persuaded.  He indicated that the IOM report relied on evidence from human and animal laboratory studies, and found that the most pronounced effects of traumatic noise exposure "are measurable immediately following the exposure."  He opined that, in light of the Veteran's significant occupational and recreational noise exposure after service, his lack of a significant threshold shift during service, and his normal hearing at separation, it was less likely that his current hearing loss was related to noise exposure during his service.  The Board finds this opinion probative.  

The Veteran has asserted that he has had some hearing loss symptoms since service.  The Board has no reason to doubt the Veteran's reports of his own experiences, but finds this statement less probative than the medical evidence of record, which does not show hearing loss for VA purposes in service or within a year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, he has not been shown to have the training or expertise to render such an opinion, which was investigated and rejected by the VA examiner.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, hearing loss must be established via objective testing, which is not possible by lay diagnosis alone.  See 38 C.F.R. § 3.385.

There is no other evidence addressing a relationship to service.  The preponderance of the evidence weighs against service connection.  Under these circumstance, the benefit-of-the-doubt rule does not apply, and this claim must be denied.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


